Exhibit 10.7
AMENDED AND RESTATED SEPARATION PAY AGREEMENT
     This Amended and Restated Separation Pay Agreement (the “Agreement”) by and
between Lodgian, Inc. (“Company”), and Joseph Kelly (“You” or “Your”)
(collectively, the “Parties”), is entered into and effective as of the 28th of
February, 2008 (the “Effective Date”).1
     WHEREAS, the Parties entered into that certain Separation Pay Agreement
dated February 15, 2007 and that certain Amendment to Separation Pay Agreement
dated May 8, 2007, (the “Prior Agreements”);
     WHEREAS, You will continue to be employed by the Company;
     WHEREAS, the Company and You have agreed to certain payment obligations
following Your termination of employment, the terms and conditions of which are
set forth below;
     NOW, THEREFORE, in consideration of Company’s agreement to continue to
employ You and in further consideration of the mutual agreements set forth
herein, it is agreed:
1. Termination of Prior Agreements. The Parties hereby terminate the Prior
Agreements effective on the Effective Date. The Parties acknowledge and agree
that the termination of the Prior Agreements does not and shall not result in
the vesting, acceleration, or triggering of any employment benefit in Your
favor, including, but not limited to, any post-termination payment obligation or
any separation payment.
2. At-will Employment. This Agreement does not create a contract of employment.
Your employment with the Company is and remains at all times an at-will
relationship. This means that at either Your option or the Company’s option,
Your employment may be terminated at any time, with or without Cause or with or
without notice. This Agreement does not alter the at-will employment
relationship.
3. Post-Termination Payment Obligations.

  (a)   If Your employment terminates for any of the reasons set forth in
sub-section 4(c) below, then the Company shall pay You all accrued but unpaid
wages, based on Your then current Base Salary, through the termination date. The
Company shall have no other obligations to You, including under any provision of
this Agreement, Company policy, or otherwise; provided, however, You shall
continue to be bound by (a) the restrictive covenants set forth in Section 5
below, and (b) all other post-termination obligations to which You are subject.
    (b)   If Your employment terminates for any of the reasons set forth in
sub-sections 4(a), 4(b), 4(d) or 4(e) below, or within sixty (60) days before or
three hundred sixty- five (365) days after a Change in Control, then the Company
will pay You all accrued but unpaid Base Salary through the termination date. In
addition, upon Your “separation from service” (within the meaning of Internal
Revenue Code (“Code”) § 409A(a)(2)(A)(i)), the Company shall: (i) pay You (or
Your estate if applicable), within thirty (30) days of Your termination date, a
lump sum payment equal to two-thirds (2/3) of Your then current annual Base
Salary; (ii) reimburse Your and Your eligible dependents’ COBRA premiums under
the Company’s major

 

1   Unless otherwise indicated, all capitalized terms used in this Agreement are
defined in the “Definitions” section of Exhibit A. Exhibit A is incorporated by
reference and is included in the definition of “Agreement.”

- 1 -



--------------------------------------------------------------------------------



 



      medical group health plan on a monthly basis for a period of eight
(8) months; and (iii) notwithstanding anything to the contrary in any applicable
documents evidencing a grant of an award under the Lodgian, Inc. 2002 Stock
Incentive Plan or any similar plan, accelerate the vesting of any such awards
granted to You by the Company (the “Award(s)”) so that any such Award(s)
comprised of options to purchase Company stock shall be immediately exercisable
in full, or so that all vesting restrictions upon any such Award(s) comprised of
restricted stock shall lapse (collectively, the payments and benefits set forth
in the preceding sub-clauses (i) – (iii) to be referred to as the “Separation
Benefits”). The Company shall have no other obligations to You, including under
this Agreement, any Company policy, or otherwise. The Separation Benefits shall
constitute full satisfaction of the Company’s obligations under this Agreement,
any Company policy, or otherwise. The Company’s obligation to provide the
Separation Benefits shall be conditioned upon Your satisfaction of the following
conditions (the “Separation Benefits Conditions”):

  (i)   Execution and non-revocation of a Separation & Release Agreement in a
form prepared by the Company, which includes, but is not limited to, Your
releasing the Company from any and all liability and claims of any kind; and

  (ii)   Your compliance with (a) the restrictive covenants set forth in
Section 5 below, and (b) all other post-termination obligations to which You are
subject.

           If You do not execute an effective Separation & Release Agreement as
set forth above, the Company shall have no obligation to provide the Separation
Benefits to You under this sub-section. The Company’s obligation to provide the
Separation Benefits set forth above shall terminate immediately upon any breach
by You of any post-termination obligations to which You are subject.

4. Termination of Employment. As an at-will employee, Your employment may be
terminated at any time for any or no reason, including, but not limited to:

  (a)   Your death;     (b)   Your disability which renders You unable to
perform the essential functions of Your job with or without reasonable
accommodation;     (c)   For Cause. For Cause shall mean a termination by the
Company because of any one of the following events:

  (i)   Your willful refusal to follow the lawful direction of the CEO and/or
the person to whom You report or Your material failure to perform Your duties
(other than by reason of Disability, as defined in sub-paragraph 4(b) above), in
either case, only after You have been given written notice by the CEO and/or the
person to whom You report detailing the directives You have refused to follow or
the duties You have failed to perform and at least 30 days to cure;

  (ii)   Your material and willful failure to comply with Company policies, only
after You have been given written notice by the CEO and/or the person to whom
You report detailing the policies with which You have failed to comply and at
least 30 days to cure;

  (iii)   Your actively seeking a position with another business, applying for
such position, and being likely to accept such a position without the Company’s
written consent;

  (iv)   Your engaging in any of the following conduct:

- 2 -



--------------------------------------------------------------------------------



 



  (1)   an act of fraud or dishonesty that materially harms the Company or its
affiliates,

  (2)   a felony or any violation of any federal or state securities law or Your
being enjoined from violating any federal or state securities law or being
determined to have violated any such law;

  (3)   gross negligence in connection with any property or activity of the
Company and/or its subsidiaries, affiliates or successors;

  (4)   repeated and intemperate use of alcohol or illegal drugs after written
notice from the CEO and/or the person to whom You report;

  (5)   material breach of any of Your obligations under any agreement between
You and the Company (other than by reason of physical or mental illness or
injury), but only after You have been given written notice of the breach by the
CEO and/or the person to whom You report and at least thirty (30) days to cure;

  (6)   becoming barred or prohibited by the SEC from holding Your position with
the Company.

  (v)   Your resignation from the Company without Good Reason;

  (d)   Your resignation from the Company for Good Reason.

  (e)   Without Cause. Without Cause means any termination of employment by
Company which is not defined in sub-paragraphs 4(a) – 4(d) above.

5. Restrictive Covenants. You acknowledge and agree that: (a) Your position is a
position of trust and responsibility with access to Confidential Information,
Trade Secrets, and information concerning employees, customers, and prospective
customers of the Company; (b) the Trade Secrets and Confidential Information,
and the relationship between the Company and each of its Employees, Customers,
and Prospective Customers, are valuable assets of the Company and may not be
used for any purpose other than the Company’s business; and (c) the restrictions
contained in this Section 5 are reasonable and necessary to protect the
legitimate business interests of the Company, and will not impair or infringe
upon Your right to work or earn a living after Your employment with the Company
ends.

  (a)   Trade Secrets and Confidential Information. You represent and warrant
that: (i) You are not subject to any legal or contractual duty or agreement that
would prevent or prohibit You from performing the duties contemplated by this
Agreement or otherwise complying with this Agreement, and (ii) You are not in
breach of any legal or contractual duty or agreement, including any agreement
concerning trade secrets or confidential information owned by any other party.

           You agree that You will not: (i) use, disclose, or reverse engineer
the Trade Secrets or the Confidential Information for any purpose other than the
Company’s Business, except as authorized in writing by the Company; (ii) during
Your employment with the Company, use, disclose, or reverse engineer (a) any
confidential information or trade secrets of any former employer or third party,
or (b) any works of authorship developed in whole or in part by You during any
former employment or for any other party, unless authorized in writing by the
former employer or third party; or (iii) upon Your resignation or termination
(a) retain Trade Secrets or Confidential Information, including any copies
existing in any form (including electronic form),

- 3 -



--------------------------------------------------------------------------------



 



      which are in Your possession or control, or (b) destroy, delete, or alter
the Trade Secrets or Confidential Information without the Company’s written
consent.

           The obligations under this sub-section shall: (i) with regard to the
Trade Secrets, remain in effect as long as the information constitutes a trade
secret under applicable law, and (ii) with regard to the Confidential
Information, remain in effect during the Restricted Period. The confidentiality,
property, and proprietary rights protections available in this Agreement are in
addition to, and not exclusive of, any and all other rights to which the Company
is entitled under federal and state law, including, but not limited to, rights
provided under copyright laws, trade secret and confidential information laws,
and laws concerning fiduciary duties.

  (b)   Non-Disclosure of Customer or Prospective Customer Information. During
the Restricted Period, You shall not, except as authorized by the Company,
divulge or make accessible to any person or entity (i) the names of Customers or
Prospective Customers, or (ii) any information contained in a Customer’s or
Prospective Customer’s account.

  (c)   Non-Solicitation of Customers. During the Restricted Period, You shall
not, directly or indirectly, solicit any Customer of the Company for the purpose
of selling or providing any products or services competitive with the Business.
The restrictions set forth in this sub-section apply only to Customers with whom
You had Contact during the term of Your employment. Nothing in this sub-section
shall be construed to prohibit You from soliciting any Customer of the Company
for the purpose of selling or providing any products or services competitive
with the Business: (i) which You never sold or provided while employed by the
Company; (ii) to a Customer that explicitly severed its business relationship
with the Company unless You, directly or indirectly, caused or encouraged the
Customer to sever the relationship; or (iii) which products or services the
Company no longer offers.

  (d)   Non-Solicitation of Prospective Customers. During the Restricted Period,
You shall not, directly or indirectly, solicit any Prospective Customer of the
Company for the purpose of selling or providing any products or services
competitive with the Business. The restrictions set forth in this sub-section
apply only to Prospective Customers with whom You had Contact during the last
year of Your employment with the Company (or during Your employment if employed
less than a year). Nothing in this sub-section shall be construed to prohibit
You from soliciting any Prospective Customer of the Company for the purpose of
selling or providing any products or services competitive with the Business
which the Company no longer offers.

  (e)   Non-Recruit of Employees. During the Restricted Period, You shall not,
directly or indirectly, solicit, recruit, or induce any Employee to
(i) terminate his or her employment relationship with the Company, or (ii) work
for any other person or entity engaged in the Business. The restrictions set
forth in this sub-section shall apply only to Employees (a) with whom You had
Material Interaction, or (b) You, directly or indirectly, supervised.

  (f)   Post-Employment Disclosure. During the Restricted Period, You shall
provide a copy of this Agreement to persons and/or entities for whom You work or
consult as an owner, partner, joint venturer, employee or independent
contractor.

  (g)   Injunctive Relief. You agree that if You breach any portion of this
Section 5: (i) the Company would suffer irreparable harm; (ii) it would be
difficult to determine damages, and money damages alone would be an inadequate
remedy for the injuries suffered by the Company, and (iii) if the Company seeks
injunctive relief to enforce this Agreement, You shall waive and

- 4 -



--------------------------------------------------------------------------------



 



      shall not (a) assert any defense that the Company has an adequate remedy
at law with respect to the breach, (b) require that the Company submit proof of
the economic value of any Trade Secret or Confidential Information, or
(c) require the Company to post a bond or any other security. Nothing contained
in this Agreement shall limit the Company’s right to any other remedies at law
or in equity.

  (h)   Independent Enforcement. The covenants set forth in this Section 5 shall
be construed as agreements independent of (i) any other agreements, or (ii) any
other provision in this Agreement, and the existence of any claim or cause of
action by You against the Company, whether predicated on this Agreement or
otherwise, regardless of who was at fault and regardless of any claims that
either You or the Company may have against the other, shall not constitute a
defense to the enforcement by the Company of the covenants set forth in this
Section 5. The Company shall not be barred from enforcing the restrictive
covenants set forth in this Section 5 by reason of any breach of (i) any other
part of this Agreement, or (ii) any other agreement with You.

6. Release. You release and discharge the Company from any claim or liability,
whether known or unknown, arising out of any event, act or omission occurring on
or before the day You sign this Agreement, including, but not limited to, claims
arising out of Your employment, claims arising by virtue of Your status as a
shareholder of Company, claims for breach of contract, tort, negligent hiring,
negligent training, negligent supervision, negligent retention, employment
discrimination, retaliation, or harassment, claims arising out of or relating to
equity or other ownership interest in Company, as well as any other statutory or
common law claims, at law or in equity, recognized under any federal, state, or
local law. You also release any claims for unpaid back pay, sick pay, vacation
pay, expenses, bonuses, commissions, attorneys’ fees, or any other compensation.
7. Entire Agreement. This Agreement, including Exhibit A which is incorporated
by reference, constitutes the entire agreement between the Parties concerning
the subject matter of this Agreement. This Agreement supersedes any prior
communications, agreements, or understandings, whether oral or written, between
the Parties relating to the subject matter of this Agreement. Other than the
terms of this Agreement, no other representation, promise or agreement has been
made with You to cause You to sign this Agreement.
8. Governing Law. The laws of the State of Georgia shall govern this Agreement.
If Georgia’s conflict of law rules would apply another state’s laws, the Parties
agree that Georgia law shall still govern.
9. Waiver. The Company’s failure to enforce any provision of this Agreement
shall not act as a waiver of that or any other provision. The Company’s waiver
of any breach of this Agreement shall not act as a waiver of any other breach.
10. Severability. The provisions of this Agreement are severable. If any
provision is determined to be invalid, illegal, or unenforceable, in whole or in
part, the remaining provisions and any partially enforceable provisions shall
remain in full force and effect.
11. Amendments. As a condition of employment and a material term under this
Agreement, You agree that, at any time during Your employment, You shall sign an
amendment to this Agreement which would modify the Restrictive Covenants in
Section 5 of this Agreement (the “Amendment”) based on changes to Your duties or
changes in the law regarding restrictive covenants. You agree that You shall not
be entitled to any additional consideration to execute the Amendment. You agree
that Your refusal to sign any such Amendment shall constitute a material breach
of this Agreement. This Agreement may not otherwise be amended or modified
except in writing signed by both Parties.

- 5 -



--------------------------------------------------------------------------------



 



12. Successors and Assigns. This Agreement shall be assignable to, and shall
inure to the benefit of, the Company’s successors and assigns, including,
without limitation, successors through merger, name change, consolidation, or
sale of a majority of the Company’s stock or assets, and shall be binding upon
You and Your heirs and assigns.
13. Consent to Jurisdiction and Venue. You agree that any claim arising out of
or relating to this Agreement shall be brought in a state or federal court of
competent jurisdiction in Georgia. You consent to the personal jurisdiction of
the state and/or federal courts located in Georgia. You waive (i) any objection
to jurisdiction or venue, or (ii) any defense claiming lack of jurisdiction or
improper venue, in any action brought in such courts.
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

             
Lodgian, Inc.
  Joseph Kelly
 
    By:  
/s/ Peter T. Cyrus
  /s/ Joseph Kelly    
 
     
 
     
Name:
 
Peter T. Cyrus
       
 
     
 
   
Title:
 
Interim President & Chief Executive Officer
       
 
   

- 6 -



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINITIONS

A.   “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b -2 promulgated under the Securities Exchange Act of 1934,
as amended.

B.   “Base Salary” means the wages the Company pays You on an annual basis,
exclusive of all benefits, bonuses, equity, commissions, or any other
incentive-based compensation.

C.   “Beneficial Owner” shall have the meaning ascribed to that term in
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended.

D.   “Business” means the business of owning and operating hotels including, but
not limited to, full-service hotels which have food and beverage operations and
meeting spaces.

E.   “Change in Control” means:

  (i)   when any Person (other than the Company, any Subsidiary of the Company,
any employee benefit plan of the Company or of any Subsidiary of the Company, or
any person or entity organized, appointed or established by the Company or any
Subsidiary of the Company for or pursuant to the terms of any such plan), alone
or together with its Affiliates and Associates (collectively, an “Acquiring
Person”), shall become the Beneficial Owner of 40 percent or more of the then
outstanding shares of Common Stock or the Combined Voting Power of the Company,

  (ii)   when, during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board of Directors of the Company
(the “Board”), and any new director (other than a director who is a
representative or nominee of an Acquiring Person) whose election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least a majority of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved (collectively, the “Continuing Directors”),
cease for any reason to constitute a majority of the Board,

  (iii)   the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any Parent of such surviving
entity) at least a majority of the Combined Voting Power of the Company, such
surviving entity, or the Parent of such surviving entity outstanding immediately
after such merger or consolidation;

  (iv)   the consummation of a plan of reorganization (other than a
reorganization under the United States Bankruptcy Code) or complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets, other than a sale of all or
substantially all of the Company’s assets to a transferee, the majority of whose
voting securities are held by the Company; or

- 7 -



--------------------------------------------------------------------------------



 



  (v)   when the shareholders of the Company approve an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets in a transaction or series of transactions to an entity that is not
owned, directly or indirectly, by the Company’s common stock shareholders in
substantially the same proportions as the owners of the Company’s common stock
before such transaction or series of transactions.

F.   “Combined Voting Power” means the combined voting power of the Company’s or
other relevant entity’s then outstanding voting securities.

G.   “Common Stock” means the Common Stock, par value $.01 per share, of the
Company.

H.   “Confidential Information” means (a) information of the Company, to the
extent not considered a Trade Secret under applicable law, that (i) relates to
the business of the Company, (ii) possesses an element of value to the Company,
(iii) is not generally known to the Company’s competitors, and (iv) would damage
the Company if disclosed, and (b) information of any third party provided to the
Company which the Company is obligated to treat as confidential, including, but
not limited to, information provided to the Company by its licensors, suppliers,
or customers. Confidential Information includes, but is not limited to,
(i) future business plans, (ii) the composition, description, schematic or
design of products, future products or equipment of the Company or any third
party, (iii) communication systems, audio systems, system designs and related
documentation, (iv) advertising or marketing plans, (v) information regarding
independent contractors, employees, clients, licensors, suppliers, customers, or
any third party, including, but not limited to, customer lists compiled by the
Company, and customer information compiled by the Company, and (vi) information
concerning the Company’s or a third party’s financial structure and methods and
procedures of operation. Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of an unauthorized disclosure, (ii) has been independently developed
and disclosed by others without violating this Agreement or the legal rights of
any party, or (iii) otherwise enters the public domain through lawful means.  
I.   “Contact” means any interaction between You and a Customer or Prospective
Customer which takes place in an effort to perform services on behalf of the
Company or to establish, maintain, and/or further a business relationship on
behalf of the Company.   J.   “Customer” means any person or entity to whom the
Company has sold its products or services..   K.   “Employee” means any person
who (i) is employed by the Company at the time Your employment with the Company
ends, or (ii) was employed by the Company during the last year of Your
employment with the Company (or during Your employment if employed less than a
year).   L.   “Good Reason” shall exist if (i) the Company, without Your written
consent, (A) takes any action which results in the material reduction of Your
then current duties or responsibilities, (B) reduces Your then-current Base
Salary, (C) reduces the benefits to which You are entitled on the Effective
Date, unless a similar reduction is made for other executive employees,
(D) commits a material breach of this Agreement, or (E) requires You to relocate
more than fifty (50) miles from the location where you provide services to the
Company as of the Effective Date; (ii) You provide written notice to the Company
of such action and provide the Company with thirty (30) days to remedy such
action (the “Cure Period”), (iii) the Company fails to remedy such action within
the Cure Period, and (iv) You resign within ten (10) days of the expiration of
the Cure Period. Good Reason shall not include any isolated, insubstantial or
inadvertent action that (i) is not taken in bad faith, and (ii) is remedied by
the Company within the Cure Period.

- 8 -



--------------------------------------------------------------------------------



 



M.   “Material Interaction” means any interaction between You and an Employee
which relates or related, directly or indirectly, to the performance of Your
duties for the Company.   N.   “Parent” means any corporation which is a “parent
corporation” within the meaning of Section 424(e) of the Internal Revenue Code
of 1986, as amended, with respect to the relevant entity.   O.   “Person” means
any person, entity or “group” within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act.   P.   “Prospective Customer” means any
person or entity to whom the Company has solicited to sell its products or
services.   Q.   “Restricted Period” means the time period during Your
employment with the Company, and for one (1) year after Your employment with the
Company ends.   R.   “Subsidiary” means any corporation which is a “subsidiary
corporation” within the meaning of Section 424(f) of the Internal Revenue Code
of 1986, as amended, with respect to the Company.   S.   “Trade Secrets” means
information of the Company, and its licensors, suppliers, clients, and
customers, without regard to form, including, but not limited to, technical or
nontechnical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, a list of actual customers, clients, licensors, or suppliers, or
a list of potential customers, clients, licensors, or suppliers which is not
commonly known by or available to the public and which information (i) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.

- 9 -